JIl Juez Asociado Señor Snyder
emitió la opinión del trí-bnnal.
Mercedes Maldonado/ esposa de Jnan Serra, fné lesio-nada al ocurrir nn choque entre una gua,gua de la Autori-dad de Transporte, de la que era pasajera, y una ambulan-*627cia del Gobierno de la Capital. Para reclamar daños por dichas lesiones,- se radicó demanda a nombre de Jnan Serra, por sí y en representación de sn esposa, contra varios de-mandados.
Estos daños pertenecen a la sociedad de gananciales, y la demanda en reclamación de los mismos debe ins titnirse solamente por el esposo como administrador de los bienes pertenecientes, a dicha sociedad. Guadalupe v. Corte, 65 D.P.R. 293; Valiente y Cía. v. Corte, ante, pág. 40. Los demandados solicitaron la desestimación de la demanda enmendada por el fundamento de que el presente era un pleito de la esposa reclamando para sí, y no un pleito del esposo a nombre de la sociedad de gananciales. El caso se encuentra ante nos en apelación contra sentencia dé la corte de distrito declarando con lugar esta moción y desestimando la demanda. (1)
En relación con el cuerpo de la demanda, las únicas ale-gaciones que arrojan alguna luz a nuestro problema se en-cuentran en los párrafos 3-6. Los párrafos 3, 4 y 5 de la demanda exponen las lesiones sufridas por “la deman-dante”. Toda vez que la esposa fué la persona lesionada, es obvio que estas manifestaciones se refieren a ella. El pá-rrafo 6to. dice “Que las demandadas a pesar de ser reque-ridas por él demandante, no han compensado a ésta ni en todo ni en parte de los daños sufridos por ella . . .”.
La persona que redactó la demanda inadvertidamente co-metió error al caracterizar a la esposa como “la deman-dante” al describir en los párrafos 3-5 las lesiones que ella recibió. Comprendemos cómo incurrió en este error. No obstante el hecho de que los daños pertenecen a la sociedad de gananciales y el pleito se entabla a nombre del esposo, instintivamente pensamos en la parte de hecho lesionada como “la demandante”. Pero sería técnico en extremo re*628solver que esta incorrecta caracterización de la esposa como “la demandante” en el curso.de la descripción de sus lesio-nes, era fatal para la causa de acción del esposo si la de-manda en su totalidad, no importa cuán defectuosamente re-dactada, nos satisface de que como cuestión de lieclio ésta fue radicada por el esposo como administrador de la socie-dad de gananciales. Bajo estas circunstancias, creemos que no es irrazonable leer la frase “la demandante”, como que significa “la esposa”. Refuerza esta conclusión el hecho de que el párrafo 5tó. no solamente dice que las lesiones fueron sufridas por la demandante, representada por su esposo en este caso, sí que también que “los demandantes estiman los daños en $5,000”.
En igual forma, es difícil predecir si la persona que re-dactó la demanda tuvo la intención en el párrafo 6to. de re-ferirse al esposo o a la esposa como el demandante, en vista del conflicto gramatical existente entre “el demandante” frente a “a ésta” y “por ella”. Pero no podemos casti-gar al demandante por sus errores gramaticales. Al con-trario, tenemos que interpretar la demanda lo más liberal-mente posible a su favor, al considerar una moción de deses-timación. Con estas consideraciones en mente, interpreta-mos el párrafo 6 como que se refiere al esposo, y no a la esposa, como el demandante.
Así vemos que los párrafos 3, 4 y 5 exponen las lesio-nes sufridas por la esposa, pero dicen que la esposa está representada por su esposo y que los demandantes estiman los daños en $5,000. T el párrafo 6 demuestra suficiente-mente, si se interpreta con liberalidad, que el demandante es el esposo. Así interpretado, el cuerpo de la demanda ex-pone una causa de acción por el esposo en representación de la sociedad de gananciales.
Lo que hemos dicho no menoscaba la regia establecida en Guadalupe v. Corte, supra, y Segarra v. Vivaldi, 59 D.P.R. 803. En este último caso se tituló la demanda “Monserrate *629V. de Segarra, asistida de su esposo don Antonio Segarra”. Y como se alegó en el cuerpo de la demanda que los deman-dantes sufrieron daños y perjuicios, resolvimos que el pleito fue instituido a nombre de la sociedad de gananciales y no para el exclusivo beneficio de la esposa. En consecuencia, rechazamos la comparecencia de la esposa por superflua.
En el caso de Guadalupe resolvimos que (pág. 297) “las alegaciones sustanciales aquí envueltas establecen una re-clamación de daños para la esposa únicamente, y el pleito es exclusivamente para su beneficio. Por tanto, en la frase ‘Sixta Guadalupe, asistida de su esposo'", la comparecencia del esposo, y no. la de la esposa, es rechazada por superflua.”
Aquí, como en el caso de Segarra, resolvemos que, si bien redactada apartándose de los cauces gramaticales y algo de-fectuosa, el cuerpo de la demanda suficientemente demuestra que el esposo, y no la esposa, es el demandante. En verdad, nuestra decisión cobra mayor fuerza con los hechos de que (1) el título y el párrafo preliminar que describen la com-parecencia del demandante, exponen correctamente que el pleito se radica por “Juan Serra, por sí y en representa-ción de su esposa, Mercedes Maldonado”, y que (2) si bien la súplica generalmente no forma parte de la demanda, ésta correctamente dice que “el demandante” solicita sentencia por la suma de $5,000.
Oreemos que ya es tiempo de que los litigantes se den. cuenta de que este Tribunal hará todo lo que esté a su alcance para que los casos sean resueltos en sus méritos y no por sutilezas legales de alegaciones y procedimientos. Cf. Gerardino v. Tribunal de Contribuciones, ante, pág. 219; Maldonado v. Quetell, ante, pág. 420; Biaggi v. Corte, ante, pág. 407. Iíace tiempo que los tribunales han abandonado la teoría de que impartir justicia constituye un juego. Los litigantes deben hacer lo mismo. Ninguna parte en un procedimiento tiene un interés adquirido en los errores gramaticales y de procedimiento incurridos por su adversario. *630La resolución de este caso en los méritos ha sido dilatada demasiado. Creemos que deben llevarse a cabo inmediata-mente los ulteriores procedimientos en este caso.

La sentencia de la corte de d-istrito será revocada y se devolverá el caso para ulteriores procedimientos no incom sistentes con esta opinión.


(1) Para un incidente anterior de este caso, véase 67 D.P.R. 611. Las par-tes nos informan que antes de ese incidente, el caso fué visto en los méritos pero el juez de distrito cesó en el cargo sin resolverlo.